SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: January 20, 2004 BAR HARBOR BANKSHARES MAINE 841105-D 01-0293663 (State) (Commission File Number) (IRS Employer ID) Address of Principal Executive Offices: PO Box 400, 82 Main Street Bar Harbor, ME 04609-0400 Registrants Telephone Number: (207) 288-3314 ITEM 5- OTHER EVENTS AND REGULATION FD DISCLOSURE. On January 20, 2004, the Bar Harbor Bankshares Board of Directors declared a 5.4% increase in its regular quarterly cash dividend to $0.20 per common share.
